DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-17 are allowed. 
The following is an Examiner’s statement of reasons for allowance: Applicant's claims presented 02/05/2021 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of claims 1 and 8 structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims. Examiner notes that the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  

None of the references, either singularly or in combination, teach or fairly suggest a fingerprint recognition device, comprising: a touch panel; a fingerprint sensor; a touch sensor coupled to the touch panel to sense a touch position of the touch panel; a host controller coupled to the touch sensor; and a fingerprint readout device coupled to the fingerprint sensor and the host controller, wherein the fingerprint readout device determines a fingerprint readout zone according to the fingerprint position and performs a fingerprint sensing operation according to the fingerprint readout zone, to obtain a fingerprint image to be determined corresponding to the fingerprint readout zone; the host controller performs a fingerprint recognition operation according to the fingerprint image to be determined; one of the host controller and the fingerprint readout device generates at least one first position of the touch panel according to the touch position of the touch panel and a fingerprint matching information in response to the host controller determines that the fingerprint recognition operation is not successful; the fingerprint readout device determines an updated fingerprint readout zone according to the at least one first position, and performs the fingerprint sensing operation according to the updated fingerprint readout zone.

U.S. Patent Application Publication 2018/0253614 A1 to Lee et al. discloses a method of a fingerprint mode in an electronic device. The fingerprint mode includes a fingerprint registration mode and a fingerprint input mode. The fingerprint registration mode is a mode in which a fingerprint is recognized and registered in the storage unit 210, and the fingerprint input mode is a mode in which recognized fingerprint information is compared with registered fingerprint information and a preset function is performed when the information matches each other. Referring to FIG. 8, when the fingerprint mode is requested in step 811, the electronic device (for example, the controller 201) detects the request. In step 813, the controller 201 displays a fingerprint input guide in an area of the display unit 230 close to the fingerprint scan sensor 220. In step 815, the controller 201 detects a user's touch input. In step 817, the controller 201 displays data to induce a fingerprint scan on the display unit 230. When the scan is detected in step 819, the controller 201 recognizes the fingerprint detected by the fingerprint scan sensor 220. In step 821, the controller 201 processes the recognized fingerprint information. When the fingerprint mode is the fingerprint registration mode, the controller 201 induces the fingerprint scan such that the user touches enough of the touch screen using a fingerprint part. When a fingerprint scan operation is performed, the controller 201 stores the recognized fingerprint information in the storage unit 210 in step 821. Further, when the fingerprint mode is the fingerprint input mode, the controller 201 displays the fingerprint input guide on the touch screen, and releases a lock screen of the device by comparing the recognized fingerprint information with the registered fingerprint information in step 821.

U.S. Patent Application Publication 2020/0293746 A1 to Hu et al. discloses a method of determining a fingerprint collection region. At step S1, a contact region is determined according to a touch signal generated by a touch operation from a starting moment t0 of sensing the touch operation. At step S2, a change rate of a feature parameter of the contact region is determined. At step S3, the fingerprint collection region is determined according to the contact region if the change rate is smaller than or equal to a preset change rate. The contact region may be determined according to the touch signals generated by the touch operation from the starting moment t0 of sensing the touch operation. Touch sensors may sense the touch operation and generate the touch signals. The contact region may be obtained by performing fitting according to the positions of the touch sensors generating the touch signals. As shown in FIG. 10, when the type of the touch operation is fingerprint identification, after the fingerprint collection region is determined according to the contact region, the method further includes the following step S8. At step S8, the fingerprint collection region is expanded according to a preset proportional coefficient.

 However, none of the above teach or fairly suggest the fingerprint recognition device and associated with it the method for fingerprint recognition as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622